MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Aug 22 2016, 8:25 am

regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT
Craig V. Braje
Rachel E. Doty
Braje, Nelson, and Janes LLP
Michigan City, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re The Marriage Of:                                  August 22, 2016
                                                        Court of Appeals Case No.
Jennifer Bell,                                          64A03-1601-DR-176
Appellant-Petitioner,                                   Appeal from the Porter Superior
                                                        Court
        v.                                              The Honorable Roger V. Bradford,
                                                        Judge
John K. Bell,
                                                        The Honorable Mary A. DeBoer,
Appellee-Respondent.                                    Magistrate
                                                        Trial Court Cause No.
                                                        64D01-1302-DR-1527



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016             Page 1 of 8
[1]   Jennifer Bell (“Mother”) appeals the trial court’s interim order on

      implementation of parenting time schedule. We find one issue dispositive,

      which is whether the trial court’s order is an appealable order. We dismiss.


                                      Facts and Procedural History

[2]   Mother and John K. Bell (“Father”) were married on February 1, 1997, and

      three children were born of the marriage. On September 17, 2013, the court

      entered a decree of dissolution of the parties’ marriage along with a property

      settlement agreement, which also included provisions regarding custody and

      parenting time.


[3]   On June 16, 2015, Mother filed a petition for modification of parenting

      time/visitation, child support, and other child-related matters as well as a

      motion for appointment of a guardian ad litem. In a case management order

      entered on August 25, 2015, the parties were ordered to engage in mediation,

      and they agreed to use attorney Scott Wagenblast as a mediator and attorney

      Ruth Norris as the guardian ad litem (“GAL”). The GAL submitted her report

      on December 7, 2015, and recommended that parenting time be exercised on a

      week-to-week basis, “beginning on Sunday evening at 6:00 p.m., with the other

      parent having a Wednesday overnight from 3:00 p.m. on Wednesday through

      3:00 p.m. on Thursday.” Appellant’s Appendix at 39.


[4]   On December 16, 2015, the parties participated in a mediation session but were

      unable to agree on a new parenting time schedule. Following the mediation

      session, the parties filed a document titled “INTERIM STIUPLATIONS AND


      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 2 of 8
      ORDERS,” which was a form document that the parties had partially filled out,

      and requested that the court enter the same as an order of the court. Id. at 41.

      The court checked a line provided on the form document and handwrote that

      the parties were “to participate in 1 full day of mediation” prior to the final

      hearing, and it also handwrote that “[s]aid mediation session shall not occur

      before March 15, 2016.” Id. at 43. The parties also requested that the court set

      a two-day final hearing, and the court checked a line provided on the form next

      to the preprinted word “Other” and handwrote that “[c]ounsel shall coordinate

      a final hearing with the court after mediation at which the parties are ordered to

      appear.” Id. The interim stipulations and orders were signed by Mother,

      Father, their respective attorneys, and the court.


[5]   On December 17, 2015, Father filed a motion for implementation of parenting

      time schedule, noting that the parties had not been able to come to an

      agreement concerning a parenting time schedule “without further hearing in

      this matter,” and, anticipating it would “take some time for a final hearing in

      this matter,” requested that the court order parenting time consistent with the

      GAL’s recommendation or that the court set a short hearing on the matter. Id.

      at 47. That same day, and without a hearing, the court entered an “INTERIM

      ORDER ON IMPLEMENTATION OF PARENTING TIME SCHEDULE”1

      which adopted the parenting time recommendations of the GAL and noted that




      1
          The word “INTERIM” in the title is handwritten. Appellant’s Appendix at 49.


      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 3 of 8
      the ruling was “pending Final Hearing or further Order in this matter.” Id. at

      49.


[6]   On December 18, 2015, Mother filed a response/objection to Father’s motion

      for implementation of parenting time schedule, and the court denied the motion

      without a hearing and reaffirmed its interim order of December 17, 2015. On

      January 8, 2016, Mother filed a motion to correct error which the court denied

      on January 11, 2016. On January 19, 2016 Mother filed a notice of appeal from

      the court’s December 17, 2015 and January 8, 2016 orders. 2 Mother asserts in

      her notice of appeal that she is appealing from a final judgment.


                                                       Discussion

[7]   The dispositive issue is whether the trial court’s December 17, 2015 order is an

      appealable order. “The authority of the Indiana Supreme Court and Court of

      Appeals to exercise appellate jurisdiction is generally limited to appeals from

      final judgments.” Ramsey v. Moore, 959 N.E.2d 246, 251 (Ind. 2012) (quoting

      Allstate Ins. Co. v. Fields, 842 N.E.2d 804, 806 (Ind. 2006), reh’g denied). We have

      the duty to determine whether we have jurisdiction over an appeal before

      proceeding to determine the rights of the parties on the merits. Allstate Ins. Co. v.

      Scroghan, 801 N.E.2d 191, 193 (Ind. Ct. App. 2004), trans. denied. Pursuant to

      Ind. Appellate Rule 5, this court has jurisdiction over appeals from final




      2
          Mother also filed a supplemental notice of appeal on February 1, 2016.


      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 4 of 8
      judgments of trial courts and only those interlocutory orders from trial courts

      that are brought in accordance with Ind. Appellate Rule 14.


[8]   Ind. Appellate Rule 2(H) provides that a judgment is a final judgment if:


              (1) it disposes of all claims as to all parties;


              (2) the trial court in writing expressly determines under Trial
              Rule 54(B) or Trial Rule 56(C) that there is no just reason for
              delay and in writing expressly directs the entry of judgment (i)
              under Trial Rule 54(B) as to fewer than all the claims or parties,
              or (ii) under Trial Rule 56(C) as to fewer than all the issues,
              claims or parties;


              (3) it is deemed final under Trial Rule 60(C);


              (4) it is a ruling on either a mandatory or permissive Motion to
              Correct Error which was timely filed under Trial Rule
              59 or Criminal Rule 16; or


              (5) it is otherwise deemed final by law.


[9]   We initially note that, in her brief, Mother states:


              To date, [the] parties remain operating under the trial court’s ex
              parte Interim Order on Implementation of Parenting Time
              Schedule and await a hearing on the merits [of Father’s] Motion
              for Implementation of Parenting Time Schedule, as well as the
              trial court’s ex parte Interim Order on Implementation of
              Parenting Time Schedule and [Mother’s] Motion to Modify
              Parenting Time/Visitation and other Child Related Matters.”




      Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 5 of 8
       Appellant’s Brief at 8. The court’s December 17, 2015 order is titled

       “INTERIM ORDER ON IMPLEMENTATION OF PARENTING TIME

       SCHEDULE” and noted that the parenting time schedule established in the

       interim order was to be “pending Final Hearing or further Order in this matter.”

       Appellant’s Appendix at 49. The December 17, 2015 order does not dispose of

       all claims as to all parties, and the court did not state there was no just reason

       for delay under Trial Rule 54.


[10]   Further, although Mother filed a motion on January 8, 2016, titled “Motion to

       Correct Errors,” that motion is more accurately characterized as a motion to

       reconsider the trial court’s December 17, 2015 interim order granting

       implementation of parenting time schedule. See Hubbard v. Hubbard, 690
N.E.2d 1219, 1221 (Ind. Ct. App. 1998) (“[M]otions to reconsider are properly

       made and ruled upon prior to the entry of final judgment” (citing Ind. Trial

       Rule 53.4(A)); Trial Rule 59(C) (providing that motions to correct error are to

       be filed “not later than thirty (30) days after the entry of a final judgment”)

       (emphasis added). Thus, the December 17, 2015 order is not a final judgment

       under Ind. Appellate Rule 2(H)(4). Also, we cannot say that the order falls into

       any of the remaining categories of Ind. Appellate Rule 2(H). Accordingly, the

       appealed order is not a final judgment under any definition of Ind. Appellate

       Rule 2.


[11]   Mother is therefore appealing from an interlocutory order. Parties are

       permitted to appeal “as a matter of right” the following interlocutory orders:



       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 6 of 8
               (1) For the payment of money;


               (2) To compel the execution of any document;


               (3) To compel the delivery or assignment of any securities,
               evidence of debt, documents or things in action;


               (4) For the sale or delivery of the possession of real property;


               (5) Granting or refusing to grant, dissolving, or refusing to
               dissolve a preliminary injunction;


               (6) Appointing or refusing to appoint a receiver, or revoking or
               refusing to revoke the appointment of a receiver;


               (7) For a writ of habeas corpus not otherwise authorized to be
               taken directly to the Supreme Court;


               (8) Transferring or refusing to transfer a case under Trial Rule 75;
               and


               (9) Issued by an Administrative Agency that by statute is
               expressly required to be appealed as a mandatory interlocutory
               appeal.


       Ind. Appellate Rule 14(A). The trial court’s order does not fit into any of these

       categories. Thus, Mother was not entitled to appeal the court’s order as a

       matter of right.


[12]   Other interlocutory orders may be appealed “if the trial court certifies its order

       and the Court of Appeals accepts jurisdiction over the appeal,” Ind. Appellate

       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 7 of 8
       Rule 14(B), or if an interlocutory appeal is provided by statute. Ind. Appellate

       Rule 14(D). There is no indication that Mother sought certification from the

       trial court or permission from this Court to file a discretionary interlocutory

       appeal. Nor has Mother demonstrated a statutory right to appeal. See Ramsey,
959 N.E.2d at 253-254 (Ind. 2012) (holding that the Indiana Supreme Court

       lacked subject matter jurisdiction where the appealed order was not a final

       judgment).


                                                   Conclusion

[13]   For the foregoing reasons, we dismiss Mother’s appeal of the trial court’s

       December 17, 2015 order.


[14]   Dismissed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 64A03-1601-DR-176| August 22, 2016   Page 8 of 8